Citation Nr: 9903968	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95 - 02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel






INTRODUCTION

The veteran served on active duty from June 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1993 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

This case was previously before the Board in December 1997, 
and was Remanded to the RO for additional development of the 
evidence.  The requested actions have been satisfactorily 
completed, and the case is now before the Board for further 
appellate consideration.  

The reports of VA audiological and audiometric evaluations 
conducted in July 1993 and in May 1998 show findings of 
constant tinnitus.  In view of the Board's grant of service 
connection for bilateral defective hearing by this decision, 
the issue of service connection for tinnitus on a direct 
basis or as secondary to service-connected bilateral 
defective hearing is referred to the RO for development and 
adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's service medical records show an objectively 
measurable and measured worsening of hearing during active 
service.

3.  The veteran has bilateral defective hearing which meets 
the criteria for disability set out in  38 C.F.R. § 3.385 
(1998).


CONCLUSION OF LAW

Bilateral defective hearing was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  
38 C.F.R. § 3.385 (1998);  Hensley v. Brown,  5 Vet. 
App. 155, 161 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  We further find that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran, that he has declined a 
personal hearing, and that he underwent comprehensive VA 
audiological and audiometric examinations in connection with 
his claim in July 1993 and in May 1998.  On appellate review, 
the Board sees no areas in which further development might be 
productive.

The appellant contends that his hearing was damaged during 
the Persian Gulf War by the firing of automatic weapons in 
close proximity to him; that his service medical records 
clearly reflect worsening of hearing during service; and that 
such worsening of hearing acuity establishes inservice 
incurrence of hearing loss. 

I.  The Evidence

On his service entrance examination conducted in April 1989, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
35
LEFT
10
5
10
10
25

The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnosis of trauma or 
pathology involving the ears.

On his service separation examination, conducted in April 
1993, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
75
25
30
LEFT
20
15
20
25
35

A report of VA audiological evaluation, conducted in July 
1993, disclosed pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
15
25
30
22.5
LEFT
20
20
20
25
21.2

Speech audiometry revealed speech recognition ability of 100 
percent correct in the right ear and of 96 percent correct in 
the left ear.  The examiner noted mild to moderate 
sensorineural loss in the right ear above 2000 Hertz with 
excellent speech discrimination and normal middle ear 
functioning, and mild high frequency sensorineural loss in 
the left ear above 3000 Hertz with excellent speech 
discrimination and normal middle ear functioning. 

On private audiological evaluation in September 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
20
30
35
26
LEFT
25
20
25
30
25

Speech audiometry revealed speech recognition ability of 100 
percent correct in each ear.  The veteran's hearing acuity 
was described as normal.  

On VA audiological evaluation in May 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
10
15
25
15
LEFT
5
5
10
25
15

Speech audiometry revealed speech recognition ability of 92 
percent correct in the right ear and of 88 percent correct in 
the left ear.

II. Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service 



connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 U.S.C.A. § 1113(b) 
(West 1991);  38 C.F.R. § 3.303(d) (1998).

The United States Court of Veterans' Appeals (Court) has held 
that where a veteran's service medical records clearly 
reflect an objectively measurable and measured worsening of 
hearing during service, the Board is required to determine 
whether that worsening constituted an in-service increase in 
disability.  Hensley v. Brown,  5 Vet. App. 155, 161 (1993).  
That decision further held that "a claimant may establish 
direct service connection for a hearing disability initially 
manifest several years after separation from service on the 
basis of evidence showing that the current hearing loss is 
causally related to injury or disease suffered in service."  
Hensley, at 164.

The veteran's DD Form 214MC shows that he served in the 
Persian Gulf War, and that his military occupational 
specialty was Field Radio Operator (2531).  The service 
medical records show that the veteran's hearing acuity 
worsened, bilaterally, during his period of active service.  
In particular, the Board notes the documented increase in 
decibel loss at 500 Hertz on the left; at 1000 Hertz, 
bilaterally; at 2000 Hertz, bilaterally; at 3000 Hertz on the 
left; and at 4000 Hertz, bilaterally, between the time of the 
service entrance examination in April 1989 and the service 
separation examination in April 1993. 

Based upon that measured worsening of hearing during service, 
the Board remanded the case to the RO in December 1997 for 
additional development to determine the current severity of 
any bilateral hearing loss found present and whether such 
hearing loss currently meets the criteria for hearing 
disability under the provisions of  38 C.F.R. § 3.385 (1998).  

The criteria for establishing service connection for hearing 
disability are set forth in  38 C.F.R. § 3.385 (1998), which 
states:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The RO has taken the position that the veteran is not 
entitled to service connection for bilateral hearing loss 
because his hearing acuity does not meet the standard set out 
in  38 C.F.R. § 3.385 (1998).  However, the Court has held 
that  " 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service," noting that while the regulation speaks in 
terms of "service connection", it operates to establish 
when a measured hearing loss is (or more accurately, is not) 
a "disability" for which compensation may be paid.  
Therefore, when audiometric test results at service 
separation do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Id., at 159-160.  

The Board notes that the pure tone threshold in the veteran's 
right ear on service separation examination was shown to be 
75 decibels at 2000 Hertz, which meets the criteria for 
service connection for hearing loss under the provisions of  
38 C.F.R. § 3.385 (1998).  However, that finding was not 
repeated on subsequent examination and is regarded as an 
aberration.  The Board further notes, however, that on the VA 
audiological evaluation in May 1998, speech recognition 
ability was 92 percent correct in the right ear and 88 
percent correct in the left ear.  Impaired hearing will be 
considered to be a disability when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

Based upon the foregoing, the Board finds that the evidence 
is sufficient to establish a causal relationship between the 
objectively measured worsening of hearing acuity, 
bilaterally, during active service and his current bilateral 
defective hearing.  Accordingly, the Board concludes that the 
evidence of record supports a grant of service connection for 
bilateral defective hearing.  


ORDER

Service connection for bilateral defective hearing is 
granted.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

